                        Case 20-10010-CSS               Doc 258       Filed 02/10/20         Page 1 of 12




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
         In re:
                                                                   Case No. 20-10010 (CSS)
         BORDEN DAIRY COMPANY, et al.,
                                                                   (Jointly Administered)
                                                       1
                                            Debtors.
                                                                   Local Rule 2016-2 Waiver Requested

                                                                   Hearing Date:
                                                                   February 24, 2020 at 2:00 p.m. (ET)

                                                                   Objection Deadline:
                                                                   February 17, 2020 at 4:00 p.m. (ET)

                       DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
                   PURSUANT TO SECTIONS 105(a), 327, 328, AND 330 OF THE
               BANKRUPTCY CODE, (I) AUTHORIZING THE DEBTORS TO RETAIN
                   AND COMPENSATE CERTAIN PROFESSIONALS UTILIZED
             IN THE ORDINARY COURSE OF BUSINESS, AND (II) WAIVING CERTAIN
                   INFORMATION REQUIREMENTS OF LOCAL RULE 2016-2

                          Borden Dairy Company and its above-captioned affiliated debtors and debtors in

         possession (collectively, the “Debtors”) hereby file this motion (this “Motion”) for the entry of

         an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant

         to sections 105(a), 327, 328, and 330 of title 11 of the United States Code (the “Bankruptcy

         Code”), Rules 2014 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”), and Rules 2014-1 and 2016-2 of the Local Rules of Bankruptcy Practice and Procedure


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
             Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
             Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
             Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
             of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
             LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
             (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
             (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
             Suite 400, Dallas, TX 75231.
25830584.2
                       Case 20-10010-CSS          Doc 258      Filed 02/10/20     Page 2 of 12




         of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), (i)

         authorizing the Debtors to retain and compensate certain professionals utilized in the ordinary

         course of the Debtors’ business, and (ii) waiving certain information requirements of Local Rule

         2016-2, at such time as they would be applicable, in connection therewith. In support of this

         Motion, the Debtors respectfully state as follows:

                                              Jurisdiction and Venue

                        1.      The United States Bankruptcy Court for the District of Delaware (this

         “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,

         dated February 29, 2012. The Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to

         the entry of a final order by this Court in connection with this Motion to the extent that it is later

         determined that this Court, absent consent of the parties, cannot enter final orders or judgments in

         connection herewith consistent with Article III of the United States Constitution.

                        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                        3.      The statutory and legal predicates for the relief sought herein are sections

         105(a), 327, 328, and 330 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local

         Rules 2014-1 and 2016-2.

                                                    Background

         A.     General Background

                        4.      On January 5, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”)

         with this Court. The Debtors continue to operate their businesses and manage their properties as

         debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.


25830584.2

                                                           2
                         Case 20-10010-CSS       Doc 258      Filed 02/10/20    Page 3 of 12




         On January 15, 2020, the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”) appointed an official committee of unsecured creditors (the “Committee”).

                          5.    Additional information about the Debtors’ business and the events leading

         to the commencement of the Chapter 11 Cases can be found in the Declaration of Jason Monaco

         in Support of Chapter 11 Petitions and First Day Motions [D.I. 15], which is incorporated herein

         by reference.

         B.     Ordinary Course Professionals

                          6.    The Debtors employ various attorneys, accountants, and other

         professionals in the ordinary course of their business (each an “OCP” and, collectively, the

         “OCPs”) in a variety of matters unrelated to the Chapter 11 Cases. A nonexclusive list of the

         Debtors’ current OCPs (the “OCP List”) is attached as Exhibits A-1 and A-2 to the Proposed

         Order. The Debtors reserve the right to amend or supplement the OCP List at any time in

         accordance with the procedures proposed herein (the “OCP Procedures”).

                          7.    The OCPs have extensive background knowledge, expertise, and

         familiarity with the Debtors and their business operations, and the Debtors believe that the

         continued employment and compensation of the OCPs is in the best interests of the Debtors ’

         estates, their creditors, and other parties in interest. In light of the substantial number of

         OCPs, and the significant costs associated with the preparation of employment applicat ions

         for professionals who will receive relatively modest fees, the Debtors submit that it would be

         impractical and inefficient for the Debtors and their legal advisors to prepare and submit

         individual applications and proposed retention orders for each OCP. Likewise, the Debtors

         believe that the OCP Procedures will relieve the Court, the U.S. Trustee, and other interested




25830584.2

                                                          3
                       Case 20-10010-CSS          Doc 258      Filed 02/10/20     Page 4 of 12




         parties in the Chapter 11 Cases of the burden of reviewing fee applications involving

         relatively modest fees and expenses for OCPs.

                        8.      In contrast, individual retention applications will be required for any

         professionals that the Debtors seek to employ in connection with the conduct of the Chapter

         11 Cases or in connection with special matters not appropriate for ordinary course treatment

         (collectively, the “Chapter 11 Professionals”). Moreover, the Chapter 11 Professionals will

         be permitted to be compensated and reimbursed only in accordance with applicable provisions

         of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Guidelines for Reviewing

         Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330

         by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013, and any orders

         entered in the Chapter 11 Cases governing professional compensation and reimbursement for

         services rendered and expenses incurred.

                                                  Relief Requested

                        9.      By this Motion, the Debtors request that the Court enter the Proposed Order

         (a) authorizing the Debtors to (i) retain certain professionals utilized in the ordinary course of the

         Debtors’ business, including, but not limited to, attorneys and accountants, without requiring the

         submission of separate retention pleadings for each OCP, and (ii) pay the OCPs, without

         application to the Court, 100% of their postpetition fees and expenses subject to the limitations set

         forth herein, and (b) waiving certain information requirements of Local Rule 2016-2, at such time

         as they would be applicable, in connection therewith. By this Motion, the Debtors are not

         requesting authority to pay prepetition amounts owed to OCPs.




25830584.2

                                                           4
                      Case 20-10010-CSS        Doc 258      Filed 02/10/20     Page 5 of 12




                                        The Proposed OCP Procedures

                       10.    The Debtors request that the Court authorize the following OCP Procedures

         for the retention and payment of the OCPs:

                              (a)     Prior to the receipt of payment for postpetition services rendered to
                              the Debtors and expenses incurred, each OCP on the OCP List that is an
                              attorney shall file and serve a declaration of disinterestedness substantially
                              in the form attached to the Proposed Order as Exhibit B-1 (the “Attorney
                              OCP Declaration”) and each OCP on the OCP List that is a non-attorney
                              shall file and serve a declaration of disinterestedness substantially in the
                              form attached to the Proposed Order as Exhibit B-2 (the “Professional OCP
                              Declaration,” together with the Attorney OCP Declaration, a “Declaration
                              of Disinterestedness”).

                              (b)     Each OCP shall serve, or cause to be served, at least 14 calendar
                              days prior to submitting an invoice to the Debtors, a copy of the OCP’s
                              Declaration of Disinterestedness on: (i) the Debtors, Borden Dairy
                              Company, 8750 North Central Expressway, Suite 400, Dallas, Texas 75231,
                              Attn: Jason Monaco; (ii) proposed counsel to the Debtors, Arnold & Porter
                              Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, Illinois
                              60602, Attn: Tyler Nurnberg, Seth Kleinman, and Sarah Gryll; (iii)
                              proposed co-counsel to the Debtors, Young Conaway Stargatt & Taylor,
                              LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
                              19801, Attn: M. Blake Cleary; (iv) counsel to ACON Dairy Investors,
                              L.L.C., Hogan Lovells US LLP, 390 Madison Avenue, New York, New
                              York 10017, Attn: Christopher Donoho III; (v) counsel to New Laguna,
                              LLC, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas, New
                              York, New York 10036, Attn: Brian Greer; (vi) counsel to the Agent, RCF
                              Facility Lenders, and Term Loan A Facility Lenders, Blank Rome LLP,
                              1201 N. Market Street, Suite, 800, Wilmington, Delaware 19801, Attn:
                              Regina Stango Kelbon; (vii) counsel to the Term Loan B Facility Lenders,
                              King & Spalding LLP, 1185 Avenue of the Americas, 34th Floor, New York,
                              New York 10036, Attn: Roger Schwartz; (viii) proposed counsel to the
                              Official Committee of Unsecured Creditors appointed in the Chapter 11
                              Cases, Sidley Austin LLP, 787 7th Avenue, New York, New York 10019,
                              Attn: Michael G. Burke, and Morris James LLP, 500 Delaware Avenue,
                              Suite 1500, Wilmington, Delaware 19801, Attn: Eric J. Monzo; and (ix) the
                              Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox
                              35, Wilmington, Delaware 19801, Attn: Timothy Fox, Jr. (collectively, the
                              “Notice Parties”).

                              (c)     Any objections to the retention of any OCP by any party in interest
                              in the Chapter 11 Cases must be filed with the Court and at the same time
                              served upon the affected OCP and the Notice Parties within 10 days of

25830584.2

                                                        5
             Case 20-10010-CSS      Doc 258       Filed 02/10/20     Page 6 of 12




                   service of the OCP’s Declaration of Disinterestedness (the “OCP
                   Objection Deadline”). If no objection is received on or before the
                   applicable OCP Objection Deadline with respect to any particular OCP, the
                   Debtors shall be authorized to retain and pay such OCP in the manner
                   provided for in these OCP Procedures. If an objection is received on or
                   before the applicable OCP Objection Deadline with respect to any particular
                   OCP, a hearing on the matter may be held at the next scheduled hearing date
                   that is no less than 10 days from the date on which the objection is filed and
                   served on the Notice Parties.

                   (d)     The Debtors are authorized, without formal applications being filed
                   with the Court, to compensate and reimburse the OCPs for one-hundred
                   percent (100%) of their postpetition fees and expenses incurred upon the
                   submission to the Debtors of an invoice setting forth in reasonable detail the
                   nature of the services rendered and the disbursements actually incurred by
                   the particular OCP, without prejudice to the rights of the Debtors and their
                   estates to dispute any such invoice; provided, however, that subject to
                   further order of the Court, the Debtors shall not pay any individual OCP
                   listed on Exhibit A-1 to the Proposed Order in excess of $30,000 per month,
                   on average, over the prior rolling three-month period, for post-petition
                   compensation and reimbursement of postpetition expenses and, similarly,
                   shall not pay any individual OCP listed on Exhibit A-2 to the Proposed
                   Order in excess of $75,000 per month, on average, over the prior rolling
                   three-month period, for post-petition compensation and reimbursement of
                   postpetition expenses (the “OCP Cap”); provided further, however, that the
                   Debtors reserve their right to seek to increase the OCP Cap.

                   (e)     In the event that an OCP exceeds its applicable OCP Cap, such OCP
                   shall be required to file with the Court a fee application for payment of any
                   fees and expenses (for the applicable period for which the OCP Cap was
                   exceeded) in accordance with sections 330 and 331 of the Bankruptcy Code,
                   the Bankruptcy Rules, the Local Rules, and any applicable orders of the
                   Court; provided, however, that if an OCP does not, in the ordinary course
                   of business, maintain time records in tenth-of-an-hour increments and
                   indicates that to be the case in its Declaration, and no party objects thereto
                   or any such objection is resolved, the requirements of Local Rule 2016-2
                   shall be waived to permit said OCP to submit time records in whatever time
                   increments such professional ordinarily maintains their time and setting
                   forth, in summary format, a description of the services rendered and the
                   professionals rendering such services on behalf of the Debtors. No OCP
                   shall be required to submit interim or final fee applications solely because
                   such OCP’s fees and expenses exceeded the OCP Cap.

                   (f)      Within thirty (30) days after the end of, and with respect to, each
                   three-month period after the Petition Date (including any partial month in
                   the first period), the Debtors shall file with the Court and serve on the Notice

25830584.2

                                              6
                         Case 20-10010-CSS       Doc 258       Filed 02/10/20    Page 7 of 12




                                Parties a statement with respect to the OCPs paid during such period (the
                                “Quarterly OCP Statement”). The Quarterly OCP Statement shall
                                include the following information: (i) the name of each OCP; (ii) the
                                aggregate amounts paid as compensation for services rendered and
                                reimbursement of expenses incurred by that OCP during the reported three-
                                month period; (iii) a general description of the services rendered by that
                                OCP; and (iv) whether that OCP does not, in the ordinary course of
                                business, maintain time records in tenth-of-an-hour increments, and if it
                                does not, the time increments that the OCP does maintain in the ordinary
                                course of business.

                                (g)    The Debtors reserve the right to retain additional OCPs from time to
                                time during the Chapter 11 Cases by (i) including such OCP(s) on an
                                amended or supplemental OCP List that is filed with the Court and served
                                on the Notice Parties and (ii) having such additional OCP comply with the
                                OCP Procedures.

                                            Basis for Relief Requested

         A.        The Retention of the OCPs and the Proposed Procedures
                   Related Thereto Are Appropriate and in the Best Interests
                   of the Debtors, Their Estates, and Their Creditors

                          11.   The Debtors represent that (a) the retention of the OCPs is necessary for the

         day-to-day operations of the Debtors’ business, (b) expenses for the OCPs will be monitored, and

         (c) the OCPs will not perform substantial services related to the administration of the Chapter 11

         Cases without filing an application with the Court for separate retention as a non-ordinary course

         professional.

                          12.   Section 327(a) of the Bankruptcy Code requires a debtor to obtain court

         approval to retain and employ a “professional” to assist the debtor in the conduct of its chapter 11

         case. See 11 U.S.C. § 327(a). According to the prevailing case law in this District, the following

         factors are used to determine whether an entity is a “professional” within the meaning of section

         327(a):

                                (a)    whether the entity controls, manages, administers, invests,
                                purchases, or sells assets that are significant to the debtor’s reorganization;


25830584.2

                                                           7
                      Case 20-10010-CSS         Doc 258      Filed 02/10/20    Page 8 of 12




                               (b)    whether the entity is involved in negotiating the terms of a plan of
                               reorganization;

                               (c)    whether the entity is directly related to the type of work carried out
                               by the debtor or to the routine maintenance of the debtor’s business
                               operations;

                               (d)    whether the entity is given discretion or autonomy to exercise his or
                               her own professional judgment in some part of the administration of the
                               debtor’s estate;

                               (e)     the extent of the entity’s involvement in the administration of the
                               estate; and

                               (f)     whether the entity’s services involve some degree of special
                               knowledge or skill, such that it can be considered a “professional” within
                               the ordinary meaning of the term.

         See, e.g., In re Am. Tissue, Inc., 331 B.R. 169, 173 (Bankr. D. Del. 2005); In re First Merchants

         Acceptance Corp., 1997 WL 873551, at *2 (D. Del. Dec. 15, 1997) (defining “professionals”

         within the meaning of section 327 as those whose “occupations . . . play a central role in the

         administration of the debtor proceeding, and not those occupations which are merely involved in

         the day-to-day mechanics of the debtor’s business . . . [or those who are] given discretion or

         autonomy in some part of the administration of the debtor’s estate”). These factors must be

         considered in the totality of the circumstances; no factor alone is dispositive. See In re First

         Merchants, 1997 WL 873551, at *3.

                        13.    Considering all of these factors, the Debtors believe that the OCPs are not

         “professionals,” whose retention must be approved by the Court, within the meaning of section

         327(a) of the Bankruptcy Code. In particular, the OCPs will not be involved in the administration

         of the Debtors’ estates, but instead will provide services in connection with the Debtors’ ongoing

         business operations that are ordinarily provided by non-bankruptcy professionals. Nevertheless,

         out of an abundance of caution, the Debtors seek the relief requested in this Motion to avoid any


25830584.2

                                                         8
                       Case 20-10010-CSS          Doc 258      Filed 02/10/20     Page 9 of 12




         subsequent controversy as to the Debtors’ employment and payment of the OCPs during the

         Chapter 11 Cases. The Debtors will seek specific authority from the Court under section 327 of

         the Bankruptcy Code to retain any professionals involved in the conduct of these Chapter 11 Cases.

                         14.     The Debtors and their estates will be well served by the continued retention

         of the OCPs because of their prior relationships with the Debtors and their understanding of the

         Debtors’ operations. Moreover, in light of the substantial number of OCPs and the significant

         costs associated with the preparation of employment applications for professionals who will

         receive relatively modest fees, the Debtors submit that it would be impractical and inefficient for

         the Debtors and their legal advisors to prepare and submit individual applications and proposed

         retention orders for each OCP. The time delay attendant to such a process would also be potentially

         disruptive to the professional services that are required for the day-to-day operation of the Debtors’

         business. Therefore, the Debtors submit that the requested relief is in the best interests of all

         creditors and parties in interest.

                         15.     Although some of the OCPs may hold unsecured claims against the Debtors

         in connection with services rendered to the Debtors prepetition, the Debtors do not believe that

         any of the OCPs represent or hold an interest materially adverse to the Debtors, their creditors, or

         other parties in interest with respect to the matters for which such OCPs are proposed to be

         employed.     Moreover, the OCP Procedures require each OCP to file a Declaration of

         Disinterestedness to be eligible for compensation.

         B.      The Requested Limited Waiver of Local Rule 2016-2
                 Is Justified Under the Circumstances

                         16.     Finally, pursuant to the proposed OCP Procedures, in the event that an OCP

         exceeds the OCP Cap, such OCP shall be required to file with the Court a fee application for its

         fees and expenses in accordance with sections 330 and 331 of the Bankruptcy Code, the

25830584.2

                                                           9
                       Case 20-10010-CSS            Doc 258    Filed 02/10/20   Page 10 of 12




         Bankruptcy Rules, the Local Rules, and any applicable orders of the Court. However, it may not

         be the general practice of the OCPs to keep detailed time records similar to those customarily kept

         by attorneys and required by Local Rule 2016-2(d). Because such OCPs may not ordinarily

         maintain such time records—and would not be required to submit time records to the Court unless

         the OCP Cap is exceeded—requiring such OCPs to comply with Local Rule 2016-2(d) in those

         instances when a fee application is necessary would in effect require such OCP to start maintaining

         such records at the outset of these Chapter 11 Cases in the unlikely event the OCP Cap is exceeded

         at some point during the course of these Chapter 11 Cases. It would be difficult, time-consuming,

         and expensive for such OCPs to comply with Local Rule 2016-2(d) and, given the relatively

         modest amounts likely to be at issue, a waste of resources. As such, the Debtors seek a waiver of

         the information requirements set forth in Local Rule 2016-2(d) for those OCP, and only those

         professionals, that do not, in the ordinary course of business, keep detailed time records in tenths-

         of-an-hour.

                        17.     Notwithstanding that such OCPs do not keep time records in increments of

         tenths-of-an-hour, if a fee application is ultimately required, such OCPs shall submit time records

         setting forth, in a summary format, a description of the services rendered, and the professionals

         rendering such services on behalf of the Debtors. In addition, the waiver requested hereby shall

         only apply to those OCP whose Declaration of Disinterestedness states that they do not keep, in

         the ordinary course of business, detailed time records that would comply with Local Rule 2016-

         2(d). As such, the Notice Parties will have an opportunity to object to any such requested waiver

         to the extent they think it is improper.

                        18.     Accordingly, the Debtors respectfully request that the Court grant the relief

         requested herein.


25830584.2

                                                          10
                      Case 20-10010-CSS          Doc 258        Filed 02/10/20    Page 11 of 12




                                                        Notice

                        19.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) proposed

         counsel to the Committee; (c) counsel to ACON Dairy Investors, L.L.C.; (d) counsel to New

         Laguna, LLC; (e) counsel to the Agent, RCF Facility Lenders, and Term Loan A Facility Lenders;

         (f) counsel to the Term Loan B Facility Lenders; and (g) all parties that have filed a notice of

         appearance and request for service of papers pursuant to Bankruptcy Rule 2002. In light of the

         nature of the relief requested herein, the Debtors submit that no other or further notice is necessary.

                                    [Remainder of Page Intentionally Left Blank]




25830584.2

                                                           11
                     Case 20-10010-CSS         Doc 258         Filed 02/10/20   Page 12 of 12




                                                   Conclusion

                WHEREFORE, the Debtors request entry of the Proposed Order, granting the relief

         requested herein and such other relief as the Court may deem just and proper.

         Dated: February 10, 2020
                Wilmington, Delaware

                                                  Respectfully submitted,

                                                   /s/ Betsy L. Feldman
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  M. Blake Cleary (No. 3614)
                                                  Kenneth J. Enos (No. 4544)
                                                  Elizabeth S. Justison (No. 5911)
                                                  Betsy L. Feldman (No. 6410)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  mbcleary@ycst.com
                                                  kenos@ycst.com
                                                  ejustison@ycst.com
                                                  bfeldman@ycst.com

                                                  -and-

                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  D. Tyler Nurnberg (admitted pro hac vice)
                                                  Seth J. Kleinman (admitted pro hac vice)
                                                  Sarah Gryll (admitted pro hac vice)
                                                  70 West Madison Street, Suite 4200
                                                  Chicago, Illinois 60602-4231
                                                  Telephone: (312) 583-2300
                                                  Facsimile: (312) 583-2360
                                                  tyler.nurnberg@arnoldporter.com
                                                  seth.kleinman@arnoldporter.com
                                                  sarah.gryll@arnoldporter.com

                                                  Proposed Co-Counsel to the Debtors and
                                                  Debtors in Possession




25830584.2

                                                          12
